DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 06/23/2020 has been placed in the record and considered by the examiner.

Claim Objections
Claims 3-15 are objected to because the claims should be listed in numerical order.  Currently, claims 1 and 3-15 are included in the claim set and there is no indication that claim 2 has been canceled.  The claims should be renumbered as claims 1-14.  Appropriate correction is required.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159.  See MPEP §§ 706.02(l)(1) - 706.02(l)(3) for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claims 1 and 3-15 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-10 of  Hellhake et al. (US Patent No. 10,694,473 B2, hereinafter “Hellhake”).  Although the claims at issue are not identical, they are not patentably distinct from each other because claims 1-10 of Hellhake anticipate claims 1 and 2-15 of the instant application.  
	Regarding the independent claims, as shown in the comparison chart below, all limitations of claim 1 of the instant application are recited by claim 2 of Hellhake.  Similarly, all 
	Regarding the dependent claims, as shown in the comparison chart below, claim 3 of the instant application is recited by claim 3 of Hellhake; claim 4 of the instant application is recited by claim 4 of Hellhake; claim 5 of the instant application is recited by claim 1 of Hellhake; claim 6 of the instant application is recited by claim 5 of Hellhake; claim 7 of the instant application is recited by claim 1 of Hellhake; claim 8 of the instant application is recited by claim 1 of Hellhake; claim 10 of the instant application is recited by claim 8 of Hellhake; claim 11 of the instant application is recited by claim 9 of Hellhake; claim 12 of the instant application is recited by claim 6 of Hellhake; claim 13 of the instant application is recited by claim 10 of Hellhake; claim 14 of the instant application is recited by claim 6 of Hellhake; and claim 15 of the instant application is recited by claim 6 of Hellhake.

Instant Application
Hellhake 
1. A method for controlling dynamic transmit power in a mesh network, the mesh network comprising a plurality of nodes, the method comprising: 

(a) receiving a packet at a receiver of a first one of the nodes, the received packet sent from a transmitter of a second one of the nodes; 

(b) determining whether the received packet is a beacon packet; 

(c) determining a signal-to-noise ratio (SNR) of the received packet, when the received packet is determined to be a beacon packet; 

(d) comparing the SNR to a predetermined range; 

(e) determining whether the SNR falls within or outside the predetermined range based on the SNR comparison; 

(f) determining, by the receiver, a transmit power level adjustment value, when the SNR is determined to fall outside the predetermined range; 

(g) sending, via the receiver, the transmit power level adjustment value to the transmitter; 

(h) adjusting, at the transmitter, a transmit power level based on the transmit power level adjustment value, wherein the adjusted transmit power level is used by the transmitter for transmitting non-beacon packets; and 


















(i) determining a frequency band to be used by the transmitter for transmitting the non- beacon packet, wherein determining the frequency band is based on at least one criteria selected from a group consisting of the adjusted transmit power level, the transmit power level adjustment value, the SNR comparison, and combinations thereof.
1. A method for controlling dynamic transmit power in a mesh network, the mesh network comprising a plurality of nodes, the method comprising: 

(a) receiving a packet at a receiver of a first one of the nodes, the received packet sent from a transmitter of a second one of the nodes; 

(b) determining whether the received packet is a beacon packet; 

(c) determining a signal-to-noise ratio (SNR) of the received packet, when the received packet is determined to be a beacon packet; 

(d) comparing the SNR to a predetermined range; 

(e) determining whether the SNR falls within or outside the predetermined range based on the SNR comparison; 

(f) determining, by the receiver, a transmit power level adjustment value, when the SNR is determined to fall outside the predetermined range; 

(g) sending, via the receiver, the transmit power level adjustment value to the transmitter; 

(h) adjusting, at the transmitter, a transmit power level based on the transmit power level adjustment value, wherein the adjusted transmit power level is used by the transmitter for transmitting non-beacon packets; 

wherein the SNR is a current SNR and is added to a previous SNR exponential moving average based on a previous SNR to create a current SNR exponential moving average, and wherein the SNR comparison utilizes the current SNR exponential moving average;

wherein a process implemented in the mesh network utilizes a low SNR limit, a high SNR limit, and either: a change in SNR (ASNR) from the previous SNR to the current SNR; or both the previous SNR and the current SNR; and

wherein the process implemented in the mesh network is utilized in determining the transmit power level adjustment value.

2. . . determining a frequency band to be used by the transmitter for transmitting the non-beacon packet, wherein determining the frequency band is based on at least one criteria selected from a group consisting of the adjusted transmit power level, the transmit power level adjustment value, the SNR comparison, and combinations thereof.
3. The method of claim 1, wherein at least one of steps (b)-(e) is performed by the receiver.
3. The method of claim 1, wherein at least one of steps (b)-(e) is performed by the receiver.
4. The method of claim 1, wherein the beacon packet is transmitted at full power.
4. The method of claim 1, wherein the beacon packet is transmitted at full power.
5. The method of claim 1, wherein the SNR is a current SNR and is added to a previous SNR exponential moving average based on a previous SNR to create a current SNR exponential moving average, and wherein the SNR comparison utilizes the current SNR exponential moving average.
1. . . wherein the SNR is a current SNR and is added to a previous SNR exponential moving average based on a previous SNR to create a current SNR exponential moving average, and wherein the SNR comparison utilizes the current SNR exponential moving average;
6. The method of claim 5, further comprising providing an SNR report based on the current SNR to a process implemented in the mesh network when a change in SNR (ΔSNR) from the previous SNR to the current SNR is greater than or equal to a decibel threshold.
5. The method of claim 1, further comprising providing an SNR report based on the current SNR to the process implemented in the mesh network when the ΔSNR from the previous SNR to the current SNR is greater than or equal to a decibel threshold.
7. The method of claim 6, wherein the process implemented in the mesh network is utilized in determining the transmit power level adjustment value.
1. . . wherein the process implemented in the mesh network is utilized in determining the transmit power level adjustment value.
8. The method of claim 7, wherein the process implemented in the mesh network utilizes a low SNR limit, a high SNR limit, and either the ΔSNR or both the previous SNR and the current SNR.
1. . . wherein a process implemented in the mesh network utilizes a low SNR limit, a high SNR limit, and either: a change in SNR (ΔSNR) from the previous SNR to the current SNR; or both the previous SNR and the current SNR
9. A system that controls dynamic transmit power in a mesh network, the mesh network comprising a plurality of nodes, the system comprising:
a receiver of a first one of the nodes;
a transmitter of a second one of the nodes;
a processor configured for:
(a) receiving a packet at the receiver, the received packet sent from the transmitter; 
(b) determining whether the received packet is a beacon packet; 
(c) determining a signal-to-noise ratio (SNR) of the received packet, when the received packet is determined to be a beacon packet; 
(d) comparing the SNR to a predetermined range; 
(e) determining whether the SNR falls within or outside the predetermined range based on the SNR comparison; 
(f) determining, by the receiver, a transmit power level adjustment value, when the SNR is determined to fall outside the predetermined range; 
(g) sending, via the receiver, the transmit power level adjustment value to the transmitter; 
(h) adjusting, at the transmitter, a transmit power level based on the transmit power level adjustment value, wherein the adjusted transmit power level is used by the transmitter for transmitting non-beacon packets; and 














(i) determining a frequency band to be used by the transmitter for transmitting the non- beacon packet, wherein determining the frequency band is based on at least one criteria selected from a group consisting of the adjusted transmit power level, the transmit power level adjustment value, the SNR comparison, and combinations thereof.
6. A system that controls dynamic transmit power in a mesh network, the mesh network comprising a plurality of nodes, the system comprising:
a receiver of a first one of the nodes;
a transmitter of a second one of the nodes;
a processor configured for:
(a) receiving a packet at the receiver, the received packet sent from the transmitter; 
(b) determining whether the received packet is a beacon packet; 
(c) determining a signal-to-noise ratio (SNR) of the received packet, when the received packet is determined to be a beacon packet; 
(d) comparing the SNR to a predetermined range; 
(e) determining whether the SNR falls within or outside the predetermined range based on the SNR comparison; 
(f) determining, by the receiver, a transmit power level adjustment value, when the SNR is determined to fall outside the predetermined range; 
(g) sending, via the receiver, the transmit power level adjustment value to the transmitter; 
(h) adjusting, at the transmitter, a transmit power level based on the transmit power level adjustment value, wherein the adjusted transmit power level is used by the transmitter for transmitting non-beacon packets; 
wherein the SNR is a current SNR and is added to a previous SNR exponential moving average based on a previous SNR to create a current SNR exponential moving average, and wherein the SNR comparison utilizes the current SNR exponential moving average;
wherein a process implemented in the mesh network utilizes a low SNR limit, a high SNR limit, and either: a change in SNR (ASNR) from the previous SNR to the current SNR; or both the previous SNR and the current SNR; and
wherein the process implemented in the mesh network is utilized in determining the transmit power level adjustment value.

7. . .  determining a frequency band to be used by the transmitter for transmitting the non- beacon packet, wherein determining the frequency band is based on at least one criteria selected from a group consisting of the adjusted transmit power level, the transmit power level adjustment value, the SNR comparison, and combinations thereof.
10. The system of claim 9, wherein at least one of steps (b)-(e) is performed by the receiver.
8. The system of claim 6, wherein at least one of steps (b)-(e) is performed by the receiver.
11. The system of claim 9, wherein the beacon packet is transmitted at full power.

9. The system of claim 6, wherein the beacon packet is transmitted at full power.


12. The system of claim 9, wherein the SNR is a current SNR and is added to a previous SNR exponential moving average based on a previous SNR to create a current SNR exponential moving average, and wherein the SNR comparison utilizes the current SNR exponential moving average.

6 . . . wherein the SNR is a current SNR and is added to a previous SNR exponential moving average based on a previous SNR to create a current SNR exponential moving average, and wherein the SNR comparison utilizes the current SNR exponential moving average
13. The system of claim 9 wherein the processor is further configured for providing an SNR report based on the current SNR to a process implemented in the mesh network when a change in SNR (ΔSNR) from the previous SNR to the current SNR is greater than or equal to a decibel threshold.

10.  The system of claim 6, wherein the processor is further configured for providing an SNR report based on the current SNR to the process implemented in the mesh network when the ΔSNR from the previous SNR to the current SNR is greater than or equal to a decibel threshold.
14. The system of claim 13, wherein the process implemented in the mesh network is utilized in determining the transmit power level adjustment value.

6 . . . wherein the process implemented in the mesh network is utilized in determining the transmit power level adjustment value
15. The system of claim 14, wherein the process implemented in the mesh network utilizes a low SNR limit, a high SNR limit, and either the ΔSNR or both the previous SNR and the current SNR.
6 . . . wherein a process implemented in the mesh network utilizes a low SNR limit, a high SNR limit, and either: a change in SNR (ΔSNR) from the previous SNR to the current SNR; or both the previous SNR and the current SNR


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 1, 3, 9 and 10 are rejected under 35 U.S.C. 103 as being unpatentable over Aytur et al. (US PG Pub 2006/0050698A1, hereinafter “Aytur”) in view of Montojo et al. (US PG Pub 2006/0093026 A1, hereinafter “Montojo”), in view of Hayashi et al. (US PG Pub 2004/0266469 A1, hereinafter “Hayashi”), and further in view of Sharma (US PG Pub 2010/0111199 A1, hereinafter “Sharma”).
Regarding claim 1, Aytur (cited in Applicant’s IDS filed on 06/23/2020) teaches a method for controlling dynamic transmit power in a mesh network (¶ [0033] ad-hoc network), the mesh network comprising a plurality of nodes (FIG. 5 - 511, 515 plurality of nodes), the method comprising:  (a) receiving a packet at a receiver of a first one of the nodes (FIG 5, node 515a; ¶ [0037]), the received packet sent from a transmitter of a second one of the nodes (FIG. 5 node 511a; ¶ [0037]) (FIG. 7, 711; ¶ [0039]); (b) determining whether the received packet is a beacon packet (FIG. 7, 711; ¶ [0039] packet is beacon packet; FIG. 3 - 311a,b and 313 a,b; ¶ [0030] TDMA super-frame structure with signaling (beacon) periods and data transmission periods.  Receiver determines whether received packet is a beacon packet based on symbols in either signaling or data portions of frame); (c) determining a signal-to-noise ratio (SNR) of the received packet, when the received packet is determined to be a beacon packet (FIG. 7, 713; ¶¶ [0039] - [0040] process determines indication of transmission power for received signal which is SNR using RSSI/AGC mechanism provided by RF circuitry).
(d) comparing the SNR to a predetermined range; e) determining whether the SNR falls within or outside the predetermined range based on the SNR comparison; (f) determining, by the receiver, a transmit power level adjustment value, when the SNR is determined to fall outside the predetermined range; (g) sending, via the receiver, the transmit power level adjustment value to the transmitter; (h) adjusting, at the transmitter, a transmit power level based on the transmit power level adjustment value, wherein the adjusted transmit power level is used by the transmitter for transmitting non-beacon packets; and (i) determining a frequency band to be used by the transmitter for transmitting the non-beacon packet, wherein determining the frequency band is based on at least one criteria selected from a group consisting of the adjusted transmit power level, the transmit power level adjustment value, the SNR comparison, and combinations thereof.  
In analogous art, Montojo (cited in Applicant’s IDS filed on 06/23/2020) teaches (d) comparing the SNR to a predetermined range (FIG. 6, 620; ¶s [0061] - [0062] nominal SNR (SNR of beacon signal) is compared to target SNR.  One of ordinary skill in the art would readily recognize that the target SNR could be a range of values); e) determining whether the SNR falls within or outside the predetermined range based on the SNR comparison (FIG. 6, paths leaving 620; ¶s[0062] - [0063] determining whether nominal SNR is less than or greater than target SNR); and (f) determining, by the receiver, a transmit power level adjustment value, when the SNR is determined to fall outside the predetermined range (¶ [0062] relative increment corresponding to 1 dB or other step sizes; the relative increment or step size can be used in (g) to adjust the transmit power level).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the power control method of Aytur to perform the steps taught by Montojo. One would have been motivated to do so in order to foster communication 
The combination of Aytur and Montojo does not teach (g) sending, via the receiver, the transmit power level adjustment value to the transmitter; (h) adjusting, at the transmitter, a transmit power level based on the transmit power level adjustment value, wherein the adjusted transmit power level is used by the transmitter for transmitting non-beacon packets; and (i) determining a frequency band to be used by the transmitter for transmitting the non-beacon packet, wherein determining the frequency band is based on at least one criteria selected from a group consisting of the adjusted transmit power level, the transmit power level adjustment value, the SNR comparison, and combinations thereof.
In analogous art, Hayashi teaches (g) sending, via the receiver, the transmit power level adjustment value to the transmitter (¶ [0137] Uplink A-DPCH transmission unit 11 transmits this TPC command to the Uplink A-DPCH receiving unit 23 of the base transceiver station 20); and (h) adjusting, at the transmitter, a transmit power level based on the transmit power level adjustment value, wherein the adjusted transmit power level is used by the transmitter for transmitting non-beacon packets (¶ [0133]; ¶ [0137] Downlink A-DPCH transmission unit 22 controls the transmission power of the Downlink A-DPCH.  Therefore, this transmission power of the Downlink A-DPCH is controlled to the optimal value {no mention of transmitting beacon packets in the mobile packet communication system of FIG. 8 reads on non-beacon packets}).   
Thus, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the combination of Aytur and Montojo to implement the teachings of Hayashi.  One would have been motivated to do so in order to optimize the transmission quality of a shared channel while restricting deterioration in reception quality (Hayashi ¶ [0023]).
(i) determining a frequency band to be used by the transmitter for transmitting the non-beacon packet, wherein determining the frequency band is based on at least one criteria selected from a group consisting of the adjusted transmit power level, the transmit power level adjustment value, the SNR comparison, and combinations thereof.
In analogous art, Sharma (cited in Applicant’s IDS filed on 06/23/2020) teaches determining a frequency band to be used by the transmitter for transmitting the non-beacon packet (FIG.11 - 706, 716, 718; ¶ [0062] at step 706, one or more channel conditions are maintained and may be used to select a frequency band; at step 716, the data may be provided to the physical driver (e.g., corresponding to the selected frequency band). . . and transmitted by the physical driver reads on "for transmitting the non-beacon packet."), wherein determining the frequency band is based on at least one criteria selected from a group consisting of the adjusted transmit power level, the transmit power level adjustment value, the SNR comparison (one or more channel conditions reads on SNR comparison), and combinations thereof.
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the combination of Aytur, Montojo, and Hayashi to select a frequency band to transmit a non-beacon packet (i.e., data) as taught by Sharma.  One would have been motivated to do so in order to increase efficiency and flexibility in delivering communications as computing devices at subscriber locations provide video and VOIP services.  (Sharma ¶¶ [0003] – [0004])

Regarding claim 3, Aytur does not explicitly teach wherein at least one of steps (b)-(e) is performed by the receiver.
In analogous art, Montojo teaches wherein at least one of steps (b)-(e) is performed by the receiver (FIG. 6, paths leaving 620; ¶¶ [0062] - [0063] teaches (e) determining whether  (determining whether nominal SNR is less than or greater than target SNR).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the combination of Aytur, Montojo, Hayashi and Sharma in order to implement the further teaching of Montojo. One would have been motivated to do so in order to foster communication with variable data rates and corresponding adjustments in transmit power, thereby using spectral bandwidth more efficiently.  (Montojo et al. ¶ [0007])

Regarding claim 9, the claims is interpreted and rejected for the same reason as set forth for claim 1 including a system (FIG. 5, ¶ [0033] devices 511 and 515 in ad hoc network) that controls dynamic transmit power in a mesh network (¶ [0033] ad-hoc network), the mesh network comprising a plurality of nodes (FIG. 5, any of 511 or 515), the system comprising: a receiver of a first one of the nodes (FIG. 6, ¶ [0038] analog receiver); a transmitter (¶ [0037] teaches two groups of radio transmitters with that transmit at different power levels.  One of ordinary skill in the art would readily recognize that the devices in FIG. 5 contain transmitters); and processor configured for (¶ [0032] FIG. 4 depicts a process that can execute as a software program on the device implies that device contains a processor) as taught by Aytur. 

Regarding claim 10, the claim is interpreted and rejected for the same reason as set forth for claim 3.

Claims 4 and 11 are rejected under 35 U.S.C. 103 as being unpatentable over Aytur, in view of Montojo, in view of Hayashi, in view of Sharma, and further in view of Redi et al. (US PG Pub 2002/0071395 A1, hereinafter “Redi”).
Regarding claim 4, the combination of Aytur, Montojo, Hayashi and Sharma does not explicitly teach wherein the beacon packet is transmitted at full power.  
In analogous art, Redi (cited in Applicant’s IDS filed on 06/23/2020) teaches wherein the beacon packet is transmitted at full power (¶ [0042] highest power level).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the combined teachings of Aytur, Montojo, Hayashi and Sharma to transmit a beacon packet at full power as taught by Redi. One would have been motivated to do so in order to identify an optimal power level to transmit messages to a node in an ad-hoc network (Redi ¶ [0015]).

Regarding claim 11, the claim is interpreted and rejected for the same reason as set forth for claim 4.

Claims 5 and 12 are rejected under 35 U.S.C. 103 as being unpatentable over Aytur, in view of Montojo, in view of Hayashi, in view of Sharma, and further in view of Strutt et al. (US PG Pub 2006/0159030 A1, hereinafter “Strutt”).
Regarding claim 5, the combination of Aytur, Montojo, Hayashi and Sharma does not explicitly teach wherein the SNR is a current SNR and is added to a previous SNR exponential moving average based on a previous SNR to create a current SNR exponential moving average, and wherein the SNR comparison utilizes the current SNR exponential moving average.  
In analogous art, Strutt (cited in Applicant’s IDS filed on 06/23/2020) teaches wherein the SNR is a current SNR and is added to a previous SNR exponential moving average based on a previous SNR to create a current SNR exponential moving average, and wherein the SNR comparison utilizes the current SNR exponential moving average (¶¶ [0025] - [0027] teach a receiving node estimating statistics related to link quality, such as SNR, .
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the combined teachings of Aytur, Montojo, Hayashi and Sharma to implement an SNR exponential moving average as taught by Strutt et al. One would have been motivated to do so to maintain the quality of communication links between nodes as they move with respect to each other, thereby preventing failed communications (Strutt ¶ [0006]).

Regarding claim 12, the claim is interpreted and rejected for the same reason as set forth for claim 5.

Claims 6, 7, 13 and 14 are rejected under 35 U.S.C. 103 as being unpatentable over Aytur, in view of Montojo, in view of Hayashi, in view of Sharma, in view of Strutt and further in view of Ling et al. (US Pat, hereinafter “Ling”).
	Regarding claim 6, the combination of Aytur, Montojo, Hayashi, Sharma and Strutt does not explicitly teach providing an SNR report based on the current SNR to a process implemented in the mesh network when a change in SNR (ΔSNR) from the previous SNR to the current SNR is greater than or equal to a decibel threshold.  
	In analogous art, Ling (cited in Applicant’s IDS filed on 06/23/2020) teaches providing an SNR report based on the current SNR to a process implemented in the mesh network when a change in SNR (ΔSNR) from the previous SNR to the current SNR is greater than or equal to a decibel threshold (col. 20, lines 36-48 CSI (SNR) reported only when there is a change that exceeds a particular threshold). 


Regarding claim 7, Aytur does not teach wherein the process implemented in the mesh network is utilized in determining the transmit power level adjustment value.
In analogous art, Montojo teaches wherein the process implemented in the mesh network is utilized in determining the transmit power level adjustment value (Montojo et al. ¶ [0062] relative increment corresponding to 1 dB or other step sizes).
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the combination of Aytur, Montojo, Hayashi, Sharma, Strutt and Ling to implement the further teachings of Montojo.  One would have been motivated to do so in order to foster communication with variable data rates and corresponding adjustments in transmit power thereby using spectral bandwidth more efficiently (Montojo et al. ¶ [0007]).
	Regarding claim 13, the claim is interpreted and rejected for the same reason as set forth for claim 6.

	Regarding claim 14, the claim is interpreted and rejected for the same reason as set forth for claim 7.

Conclusion
The following prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
US PG Pub 2015/0223257 A1 (Wilhelmsson et al.) - discloses interference management for network assisted device-to-device communication; 
US PG Pub 2016/0262111 A1 (Boudreau et al) - discloses inter-network assisted power control for interference mitigation of D2D communications;
US PG Pub 20130107758 A1 (Waheed) – discloses transmit power control techniques for nodes in an ad-hoc network; and
US PG Pub 2014/0086157 A1 (Bontu et al.) – discloses transmit power adjustment for inter-device communication in wireless communication systems;
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LALITA PACE whose telephone number is (571) 270-3951.  The examiner can normally be reached on Monday – Thursday 7:00 a.m. – 5:30 p.m. 
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Un Cho can be reached on (571) 272-7919.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR 

/L.W.P./
Examiner, Art Unit 2413
/UN C CHO/Supervisory Patent Examiner, Art Unit 2413